Order entered May 11, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00127-CV

                       IN RE PAUL RUDNICKI, Relator

         Original Proceeding from the 68th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-18-00644

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

       Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE